$400,000,000 AMENDED AND RESTATED CREDIT AGREEMENT BY AND AMONG PEPCO HOLDINGS, INC. as Borrower and THE LENDERS PARTY HERETO and BANK OF AMERICA, N.A. as Administrative Agent and Swingline Lender BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Runner KEYBANK NATIONAL ASSOCIATION JPMORGAN CHASE BANK, N.A. SUNTRUST BANK THE BANK OF NOVA SCOTIA MORGAN STANLEY BANK, N.A. CREDIT SUISSE, CAYMAN ISLANDS BRANCH WELLS FARGO BANK, N.A. MANUFACTURERS AND TRADERS TRUST COMPANY as Co-Documentation Agents Dated as of October 16, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretation 13 1.3 Accounting 13 ARTICLE II THE LOANS 13 2.1 Commitments 13 2.2 Intentionally Omitted 15 2.3 Required Payments; Termination 15 2.4 Intentionally Omitted 15 2.5 Ratable Loans 15 2.6 Types of Advances 15 2.7 Commitment Fee; Reductions in Aggregate Commitment 16 2.8 Minimum Amount of Each Advance 16 2.9 Prepayments 16 2.10 Method of Selecting Types and Interest Periods for New Advances 16 2.11 Conversion and Continuation of Outstanding Advances 17 2.12 Changes in Interest Rate, etc. 18 2.13 Rates Applicable After Default 18 2.14 Method of Payment 18 2.15 Evidence of Indebtedness 18 2.16 Telephonic Notices 19 2.17 Interest Payment Dates; Interest and Fee Basis 19 2.18 Notification of Advances, Interest Rates, Prepayments and Commitment Reductions 19 2.19 Lending Installations 20 2.20 Non-Receipt of Funds by the Agent 20 ARTICLE III YIELD PROTECTION; TAXES 20 3.1 Yield Protection 20 3.2 Changes in Capital Adequacy Regulations 21 3.3 Availability of Types of Advances 21 3.4 Funding Indemnification 21 3.5 Taxes 22 3.6 Mitigation of Circumstances; Lender Statements; Survival of Indemnity 23 3.7 Replacement of Lender 24 ARTICLE IV CONDITIONS PRECEDENT 24 4.1 Conditions Precedent to Amendment and Restatement of Existing Credit Agreement 24 4.2 Each Credit Extension 25 ARTICLE V REPRESENTATIONS AND WARRANTIES 25 5.1 Existence and Standing 25 5.2 Authorization and Validity 26 5.3 No Conflict; Government Consent 26 5.4 Financial Statements 26 5.5 No Material Adverse Change 26 5.6 Taxes 26 5.7 Litigation and Contingent Obligations 26 5.8 Significant Subsidiaries 27 5.9 ERISA 27 5.10 Accuracy of Information 27 i 5.11 Regulation U 27 5.12 Material Agreements 27 5.13 Compliance With Laws 27 5.14 Plan Assets; Prohibited Transactions 27 5.15 Environmental Matters 27 5.16 Investment Company Act 28 5.17 Insurance 28 5.18 No Default 28 5.19 Ownership of Properties 28 5.20 OFAC 28 ARTICLE VI COVENANTS 28 6.1 Financial Reporting 28 6.2 Use of Proceeds 30 6.3 Notice of Default/Rating Change 30 6.4 Conduct of Business 30 6.5 Taxes 30 6.6 Insurance 30 6.7 Compliance with Laws 31 6.8 Maintenance of Properties 31 6.9 Inspection 31 6.10 Merger 31 6.11 Sales of Assets 31 6.12 Liens 32 6.13 Leverage Ratio 34 ARTICLE VII DEFAULTS 34 7.2 Nonpayment 34 7.3 Certain Covenant Breaches 34 7.4 Other Breaches 34 7.5 Cross Default 34 7.6 Voluntary Bankruptcy, etc. 35 7.7 Involuntary Bankruptcy, etc. 35 7.8 Seizure of Property, etc. 35 7.9 Judgments 35 7.10 ERISA 35 7.11 Unenforceability of Loan Documents 36 7.12 Change in Control 36 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 36 8.1 Acceleration 36 8.2 Amendments 36 8.3 Preservation of Rights 37 ARTICLE IX GENERAL PROVISIONS 37 9.1 Survival of Representations 37 9.2 Governmental Regulation 37 9.3 Headings 37 9.4 Entire Agreement 37 9.5 Several Obligations; Benefits of this Agreement 37 9.6 Expenses; Indemnification 38 9.7 Numbers of Documents 38 9.8 Disclosure 38 9.9 Severability of Provisions 38 9.10 Nonliability of Lenders 38 ii 9.11 Limited Disclosure 39 9.12 Nonreliance 39 9.13 USA PATRIOT ACT NOTIFICATION 39 9.14 Interest Rate Limitation 40 9.15 Amendment and Restatement; No Novation 40 ARTICLE X THE AGENT 40 10.1 Appointment; Nature of Relationship 40 10.2 Powers 41 10.3 General Immunity 41 10.4 No Responsibility for Loans Recitals etc. 41 10.5 Action on Instructions of Lenders 41 10.6 Employment of Agents and Counsel 41 10.7 Reliance on Documents; Counsel 42 10.8 Agent’s Reimbursement and Indemnification 42 10.9 Notice of Default 42 10.10 Rights as a Lender 42 10.11 Lender Credit Decision 42 10.12 Successor Agent 43 10.13 Agent’s Fee 43 10.14 Delegation to Affiliates 43 10.15 Other Agents 44 ARTICLE XI SETOFF; RATABLE PAYMENTS 44 11.1 Setoff 44 11.2 Ratable Payments 44 11.3 Payments Set Aside 44 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 45 12.1 Successors and Assigns 45 12.2 Participations 45 12.3 Assignments 46 12.4 Dissemination of Information 47 12.5 Grant of Funding Option to SPC 47 12.6 Tax Treatment 47 ARTICLE XIII NOTICES 47 13.1 Notices 47 ARTICLE XIV COUNTERPARTS 49 ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 49 15.1 CHOICE OF LAW 49 15.2 CONSENT TO JURISDICTION 49 15.3 WAIVER OF JURY TRIAL; SERVICE OF PROCESS 49 iii EXHIBITS EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B ASSIGNMENT AGREEMENT EXHIBIT C NOTE SCHEDULES SCHEDULE 1 PRICING SCHEDULE SCHEDULE 2 COMMITMENTS AND PRO RATA SHARES SCHEDULE 3 SIGNIFICANT SUBSIDIARIES SCHEDULE 4 LIENS iv AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October16, 2009, is by and among Pepco Holdings, Inc. (the “Borrower”), the Lenders (defined herein) and Bank of America N.A., as administrative agent. RECITALS WHEREAS, Borrower has requested and the Lenders have agreed to make available to Borrower, on an unsecured basis, a revolving credit facility in the initial principal amount of $400,000,000, upon the terms and conditions set forth herein, for the purpose of supporting commercial paper obligations and other general corporate purposes of Borrower. WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of November7, 2008 (the “Existing Credit Agreement”), by and among the Borrower, the lenders party thereto and Bank of America, N.A., as administrative agent and swingline lender. WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend and restate the Existing Credit Agreement on the terms and conditions of this Agreement. NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.As used in this Agreement: “ACE” means Atlantic City Electric Company. “Additional Board Authorization” means a copy, certified by the Secretary or Assistant Secretary of Borrower, of an extract of resolutions of Borrower’s Board of Directors, or an authorized committee thereof, authorizing the incurrence by Borrower of Floating Rate Loans and Eurodollar Loans bearing interest at a rate up to the highest rate contemplated by this Agreement. “Administrative Questionnaire” means an administrative questionnaire, substantially in the form supplied by the Agent, completed by a Lender and furnished to the Agent in connection with this Agreement. “Advance” means a borrowing hereunder (i) made by the Lenders on the same Borrowing Date or (ii) converted or continued by the Lenders on the same date of conversion or continuation, consisting, in either case, of the aggregate amount of the several Revolving Loans of the same Type and, in the case of Eurodollar Loans, for the same Interest Period.“Advance” shall include the borrowing of Swingline Loans. “Affected
